Citation Nr: 0634472	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-12 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's post-traumatic stress disorder for 
the period prior to May 23, 2005.  

2.  Entitlement to a disability evaluation in excess of 70 
percent for the veteran's post-traumatic stress disorder for 
the period on and after May 23, 2005.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and S. B.



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1973 to November 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's post-traumatic stress disorder (PTSD).  In October 
2004, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In January 
2005, the Board remanded the veteran's claim to the RO for 
additional action.  In June 2006, the RO increased the 
evaluation for the veteran's PTSD from 50 to 70 percent and 
effectuated the award as of May 23, 2005.  

In May 2003, the veteran submitted an application to reopen 
his claim of entitlement to service connection for a chronic 
right shoulder disorder.  At the October 2004 hearing before 
the undersigned Veterans Law Judge sitting at the RO, the 
veteran advanced that a total rating for compensation 
purposes based on individual unemployability was warranted.  
It appears that the RO has not had an opportunity to act upon 
the application and the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. 


FINDINGS OF FACT

1.  Prior to May 23, 2005, the veteran's PTSD was shown to be 
productive of no more than occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; near-continuous depression affecting 
the ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
GAF scores of between 52 and 60.  

2.  On and after May 23, 2005, the veteran's PTSD has been 
shown to be productive of no more than occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and GAF scores of between 45 and 49.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the 
veteran's PTSD for the period prior to May 23, 2005, have 
been met.  8 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.130, Diagnostic 
Code 9411 (2006).  

2.  The criteria for an evaluation in excess of 70 percent 
evaluation for the veteran's PTSD for the period on and after 
May 23, 2005, have not been met.  8 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.7, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to an increased evaluation for 
his PTSD, the Board observes that the RO issued VCAA notices 
to the veteran in September 2002, February 2005, December 
2005, and August 2006, which informed him of the evidence 
generally needed to support a claim of entitlement to an 
increased evaluation; the degree of disability and the 
effective date of an award of an increased evaluation; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of an evaluation in excess of 50 percent for his PTSD 
for the period prior to May 23, 2005, given the favorable 
resolution below.  In addressing the issue of an evaluation 
in excess of 70 percent for his PTSD for the period on and 
after May 23, 2005, there is no prejudice to the veteran as 
the preponderance of the evidence is against his claim and 
the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


II.  PTSD

A.  Historical Review

The veteran served in the Republic of Vietnam and Cambodia.  
He was wounded during combat with the enemy and received the 
Purple Heart medal.  The report of a March 1983 VA 
examination for compensation purposes reveals that the 
veteran was diagnosed with PTSD.  In May 1983, the RO 
established service connection for PTSD and assigned a 10 
percent evaluation for that disability.  In December 1983, 
the RO increased the evaluation for the veteran's PTSD from 
10 to 30 percent.  

A June 1990 VA hospital summary states that the veteran's 
PTSD symptomatology had increased in severity.  In November 
1990, the RO increased the evaluation for the veteran's PTSD 
from 30 to 50 percent.  In March 2000, the RO denied an 
increased evaluation for the veteran's PTSD.  


B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  A 50 percent 
evaluation is warranted for PTSD where there is occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

1.  Period Prior to May 23, 2005

In his August 2000 claim for an increased evaluation for his 
PTSD, the veteran advanced that his PTSD symptomatology had 
increased in severity.  An August 2000 VA domiciliary 
discharge summary indicates that the veteran was sober, 
stable, and competent.  He had goal-oriented plans and denied 
experiencing suicidal or homicidal ideation.  He was 
diagnosed with PTSD and continuous polysubstance abuse.  
Treating VA medical personnel observed that the veteran "was 
unable to work because of the severity, chronicity, and 
complexity of his conditions." 

At an October 2000 VA examination for compensation purposes, 
the veteran complained of flashbacks and nightmares; 
depression; and impaired sleep.  He reported that he was 
unmarried; lived with friends; had not worked on a full-time 
basis for 25 years; and was in receipt of Social Security 
Administration (SSA) disability benefits based on his 
psychiatric impairment.  The VA examiner observed that the 
veteran appeared tense; manifested appropriate behavior; and 
was oriented to person, place, and time.  On mental status 
examination, the veteran exhibited a flat affect; a depressed 
mood; intact memory; a somewhat slow rate of speech; and no 
hallucinations, delusions, or impairment of thought processes 
or communication.  The veteran was diagnosed with PTSD and 
polysubstance dependence.  A Global Assessment of Functioning 
(GAF) score of 52 was advanced.  The veteran was noted to 
have "chronic unemployability."  

VA clinical documentation dated in March 2001 reflects that 
the veteran was alert, cooperative, oriented times four, 
neatly dressed, and clean.  He was reported to be divorced 
and homeless.  The veteran exhibited a blunt affect; a 
moderately depressed mood; and limited eye contact.  

A November 2001 VA mental health clinic treatment record 
states that the veteran complained of an exacerbation of his 
PTSD symptomatology and depression since the recent death of 
his brother.  Treating VA medical personnel observed that the 
veteran was alert, oriented, and in no acute distress.  A GAF 
score of 60 was advanced.  

VA clinical documentation dated in May 2002 states that the 
veteran complained of Vietnam War-related flashbacks and 
nightmares; depression; social isolation; and a "spotty 
memory."  On examination, the veteran was found to be alert, 
verbal, and oriented.  He exhibited some paranoia and 
grandiosity.  

A September 2002 written statement from S. B., conveys that 
she was the veteran's girlfriend.  She indicated that the 
veteran experienced chronic PTSD symptoms including 
nightmares and intrusive thoughts; impaired memory; and 
auditory hallucinations.  

A September 2002 VA treatment record states that the veteran 
had not taken his prescribed medications for an unknown 
period of time.  Treating VA medical personnel observed that 
the veteran was alert, oriented, and in no acute distress.  A 
GAF score of 60 was advanced.  

At an November 2002 VA examination for compensation purposes, 
the veteran complained of Vietnam War-related nightmares 
approximately twice a week; difficulty and apprehension in 
social situations; and periodic depression.  The veteran 
reported that he was engaged to be married and last worked on 
a full time basis in approximately 1999.  The veteran was 
observed to be polite, cooperative, relevant, alert, and 
oriented.  On mental status examination, the veteran 
exhibited an appropriate and non-constricted affect and no 
evidence of a psychosis.  The veteran was diagnosed with PTSD 
and polysubstance abuse.  A GAF score of 55 for the past year 
was advanced.  

At the October 2004 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that he 
had no friends; was socially isolated; and stayed in his 
darkened bedroom most of the day due to his inability to 
tolerate noise.  S. B. testified that she had lived with the 
veteran for five years.  She stated that the veteran 
experienced chronic nightmares; was easily upset; had a bad 
temper; and had poor interaction with his children.  The 
accredited representative advanced that the veteran had not 
worked since 1976 due to his PTSD.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's chronic PTSD has been objectively 
shown to be manifested by recurrent Vietnam War-related 
intrusive thoughts, flashbacks, and nightmares; severe social 
isolation; depression; unemployability; and GAF scores of 
between 52 and 60 during the period prior to May 23, 2005.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of 
between 41 and 50 denotes serious symptoms, e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting or 
any serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

While the veteran's PTSD symptomatology alone has been 
consistently shown to be productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; and GAF 
scores of between 52 and 60, the VA clinical documentation 
conveys that the veteran's psychiatric disability severely 
impacts on his employability.  Given such findings, and 
viewing the evidence in the light most favorable to the 
veteran, the Board finds that the veteran's PTSD 
symptomatology most closely approximated the criteria for 
assignment of a 70 percent evaluation under the Diagnostic 
Code 9411 during the period prior to May 23, 2005.  Upon 
application of the provisions of 38 C.F.R. § 4.7 (2006), the 
Board concludes that a 70 percent for the veteran's chronic 
PTSD for the period prior to May 23, 2005, is warranted.  

2.  Period On and After May 23, 2005

A May 23, 2005, VA treatment record states that the veteran 
complained of Vietnam War-related flashbacks and intrusive 
thoughts; depression; anxiety associated with being in 
crowds; hypervigilance; and auditory hallucinations.  
Treating VA medical personnel observed that the veteran was 
alert and well-oriented; spoke in a monotone; and would not 
maintain eye contact.  On mental status examination, the 
veteran exhibited a flat affect; mild hypervigilance; intact, 
relevant, and coherent thought processes; and no paranoid, 
suicidal, or homicidal ideations or hallucinations.  A GAF 
score of 45 was advanced.  An August 2005 VA treatment record 
notes that the veteran exhibited a GAF score of 49.  

At a February 2006 VA examination for compensation purposes, 
the veteran complained of combat-related nightmares and 
intrusive thoughts; anxiety, a depressed mood; irritability; 
anger; and social isolation.  He reported that he was 
recently married and had not worked since approximately the 
early 1990's.  The veteran was observed to be polite, 
cooperative, oriented, coherent, relevant, heavily medicated, 
and drowsy.  He frequently dozed off during the evaluation.  
On mental status examination, the veteran was minimally 
responsive and exhibited a flat and appropriate affect; an 
apparent dysthymic mood; no impairment of thought processes; 
and no evidence of a psychosis, suicidal or homicidal 
thinking.  The veteran was diagnosed with PTSD and 
polysubstance abuse currently in remission. A GAF score of 45 
was advanced.  The VA examiner concluded that "the estimated 
impact of the patient's PTSD symptoms on his social and 
occupational functioning is severe in degree."  
The veteran's PTSD symptomatology clearly merits the current 
70 percent evaluation.  The Board has considered whether the 
veteran's PTSD disability warrants a 100 percent schedular 
evaluation.  In the absence of total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name, the Board finds 
that a 70 percent evaluation and no more is warranted for the 
veteran's PTSD for the period on and after May 23, 2005.  


ORDER

A 70 percent evaluation for the veteran's PTSD for the period 
prior to May 23, 2005, is granted subject to the laws and 
regulations governing the award of monetary benefits.  

An evaluation in excess of 70 percent for the veteran's PTSD 
for the period on and after May 23, 2005, is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


